DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer surface of the central portion is convex must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Klug et al. (U.S. D944,636 S) [636].
Regarding Claim 1, Reference [636] discloses a central portion (A, see Fig. 1 Annotated below) offset from the door by a clearance distance when the door pull is installed on the door, the central portion comprising an upper edge and a lower edge; and a plurality of side portions (B, see Fig. 1 Annotated below) offset, wherein the side portions are arranged to connect the central portion to the door, wherein the upper edge comprises an upper topography (C, see Fig. 1 Annotated below) and the lower edge comprises a lower topography (D, see Fig. 1 Annotated below) that is different from the upper topography.

    PNG
    media_image1.png
    562
    706
    media_image1.png
    Greyscale

Regarding Claim 2, Reference [636] discloses wherein the upper edge includes a plurality of trapezoidal teeth.
Regarding Claim 3, Reference [636] discloses wherein the lower edge is smooth.
Regarding Claim 4, Reference [636] discloses wherein the central portion is planar and wherein the central portion is arranged to be parallel to the door when the door pull is installed on the door.
Regarding Claim 5, Reference [636] discloses wherein an outer surface of the central portion is convex (see Fig. 6) relative to the door when the door pull is installed on the door.
Regarding Claim 9, Reference [636] discloses a central portion offset from the door by a clearance distance when the door pull is installed on the door, the central portion comprising an upper edge and a lower edge; and a plurality of side portions, wherein the side portions are arranged to connect the central portion to the door, wherein the upper edge includes a plurality of teeth and wherein the lower edge is relatively smooth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (U.S. D944,636 S) [636] in view of Michael et al. (U.S. 2009/0145037 A1) [037].
Regarding Claim 6, Reference [636] discloses the claimed invention, but does not explicitly disclose wherein the door pull is mounted on the door offset from a floor by an elevation distance.
Nevertheless, Reference [037] teaches mounting offset from a floor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the assembly of Reference [636] with the mounting of the door opener, Fig. 2-3, as taught by Reference [037] in order to attach a door opener by simple mechanical fasteners, ease of use so that downward force can be applied, and increasing aesthetic appeal.
Regarding Claim 7, the previously made combination of Reference [636] / [037] discloses the claimed invention, but does not explicitly disclose wherein the clearance distance is between 2 and 4 inches when the door pull is installed on the door.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a clearance distance between 2 and 4 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 9, paragraph [0045], applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 8, the previously made combination of Reference [636] / [037] discloses the claimed invention, but does not explicitly disclose wherein the central portion comprises a width, wherein the width is about 2 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a width of about 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 11, paragraph [0051], applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 10, the previously made combination of Reference [636] / [037] as applied in the rejection of claim 6 discloses in combination with the door, wherein the door pull is mounted on the door offset from a floor by an elevation distance.
Regarding Claim 11, the previously made combination of Reference [636] / [037] discloses the claimed invention, but does not explicitly disclose wherein the clearance distance is between 2 and 4 inches when the door pull is installed on the door.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a clearance distance between 2 and 4 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 9, paragraph [0045], applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 12, the previously made combination of Reference [636] / [037] discloses the claimed invention, but does not explicitly disclose wherein the elevation distance is between 2 and 4 inches when the door pull is installed on the door.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the elevation distance between 2 and 4 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 11, paragraph [0052], applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 13, the previously made combination of Reference [636] / [037] discloses the claimed invention, but does not explicitly disclose wherein the central portion comprises a width, wherein the width is about 2 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a width of about 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 11, paragraph [0051], applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677